The indictment in this case charged murder in the first degree and the evidence on the part of the state tended to prove a willful, deliberate, and premeditated murder. The testimony of the defendant as a witness in his own behalf tended to rebut this and to prove an act of self-defense, although the defendant went to the field of the dead man, armed with a loaded shotgun, where deceased was engaged in the peaceful pursuit of planting cotton. Deceased was unarmed and between, the plow handles when defendant fired the shot, inflicting a wound in the face from which deceased died in a few hours.
No one was present at the time of the shooting except defendant and his victim.
We have read this record carefully, and in it we find no error prejudicial to defendant. He received every consideration from the court during the trial to which he was entitled. There is no error in the record, and the judgment is affirmed.
Affirmed.